Fourth Court of Appeals
                                       San Antonio, Texas
                                   MEMORANDUM OPINION
                                           No. 04-13-00803-CV

                                             Denise MCVEA,
                                                Appellant

                                                  v.
                                        James KISSLERAppellee
                                           James KISSLER,
                                               Appellee

                      From the 150th Judicial District Court, Bexar County, Texas
                                   Trial Court No. 2013-CI-14927
                        Honorable Barbara Hanson Nellermoe, Judge Presiding

PER CURIAM

Sitting:          Catherine Stone, Chief Justice
                  Karen Angelini, Justice
                  Sandee Bryan Marion, Justice

Delivered and Filed: February 12, 2014

DISMISSED FOR WANT OF PROSECUTION

           On January 16, 2014, the trial court clerk filed a notification of late record stating that the

clerk’s record had not been filed because appellant had failed to pay or make arrangements to pay

the clerk’s fee for preparing the record and that appellant is not entitled to appeal without paying

the fee. On January 16, 2014, appellant was ordered to provide written proof to this court by

January 27, 2014 that either (1) the clerk’s fee had been paid or arrangements had been made to

pay the clerk’s fee; or (2) appellant is entitled to appeal without paying the clerk’s fee. The order

stated that if appellant failed to respond within the time provided, this appeal would be dismissed
                                                                                  04-13-00803-CV


for want of prosecution. See TEX. R. APP. P. 37.3(b). Appellant failed to respond to within the

time provided. Accordingly, this appeal is dismissed for want of prosecution. See id.

                                                PER CURIAM




                                              -2-